AO 245B (Rev. AO ll/l6~CAN 10/17) Judgment in Criminal Case

 

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v. )
Viotor Osbaldo Quezada ) USDC Case Number: CR-l6-OO302-004 BLF

) BOP Case Number: DCAN516CR00302-()04
) USM Number: 23534-1 ll
) Defendant’s Attorney: Michelle Spencer

THE DEFENDANT:

iii pleaded guilty to count(s): l

j"‘“ pleaded nolo contendere to count(s): Which Was accepted by the court.

j"`“ Was found guilty on count(s): after a plea of not guilty.

The defendant is adjudicated

UNITED STATES DISTRICT COURT

Northern District of California

uilty of these offenses;

 

Title & Section

Nature of Offense

Offense Ended

Count

 

Zl U.S.C. § 846

Conspiracy to Possess Methamphetamine With Intent to Distribute

05/27/20]6

 

 

 

 

 

 

 

Reform Act of 1984.

j“"" The defendant has been found not guilty on count(s):

§"“` Count(s)

lt is ordered that the defendant must notify the United States attorney for this district Within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered

is/are dismissed on the motion of the United States.

The defendant is sentenced as provided in pages 2 through _8__ of this judgment The sentence is imposed pursuant to the Sentencing

to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

 

1/29/2019
Date of Imposition of Judgmenti_.w~,'_
j at ' fe jj é?
wi */:"~’4" ’ ¢’/F r
il j t

   

31

fry g ,M
"’\ ,5.»’§~4"4»?‘.»'»” ZT"`;`§"§/'
,f* ,;, ,:/'~.~x;»'a'

 

Signature of Judg

The Honorable Beth Labson Freeman

United States District Judge

 

Name & Title of Judge

gm

. ,.¢-s
" ;‘> » 1-' “`

» f .
-~,, d ¢;fr§;:» inns if z
i'/<¢l€. `7~1 , zr} f ’

-’ § »;;L
Date

wisz

 

AO 245B (Rev. AO ll/lG-CAN lO/l7) Judgment in Criminal Case

DEFENDANT: Victor Osbaldo Quezada Judgment - Page 2 of 8
CASE NUMBER: CR-16-00302-004 BLF

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
time served.

The appearance bond is hereby exonerated, or upon surrender of the defendant as noted below. Any cash bail plus interest shall be
returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk's Office.

§” The Court makes the following recommendations to the Bureau of Prisons:
timer text

F" The defendant is remanded to the custody of the United States Marshal.

i““ The defendant shall surrender to the United States Marshal for this district:

§“'“ at arn/pm on (no later than 2:00 pm).
Z`“ as notified by the United States Marshal.

f{'" The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

T’ at am/pm on (no later than 2:00 pm).
j‘" as notified by the United States Marshal.

;"“' as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

Defendant delivered on to at

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

AO 245B (Rev. AO ll/l6-CAN 10/17) Judgment in Criminal Case
DEFENDANT: Victor Osbaldo Quezada Judgment - Page 3 of 8
CASE NUMBER: CR-l6-00302-004 BLF

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: 5 years.

1)
2)
3)

4)

5)
6)

7)

MANDATORY CONDITIONS OF SUPERVISION

You must not commit another federal, state or local crime

You must not unlawfully possess a controlled substance

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

“““‘{~

viii

inn

j‘”“ The above drug testing condition is suspended, based on the court'S determination that you pose a low risk of future

substance abuse (check ifapplicable) .
You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check if applicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplz`cable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
reside, work, are a student, or were convicted of a qualifying offense (check if applicable)

You must participate in an approved program for domestic violence (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page

 

AO 245B (Rev. AO 11/16-CAN 10/17) Judgment in Criminal Case
DEFENDANT: Victor Osbaldo Quezada l Judgment - Page 4 of 8
CASE NUMBER: CR-16-00302-004 BLF '

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition

1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
` RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer. ’

4) , You must follow the instructions of the probation officer related to the conditions of supervision

5) You must answer truthfully the questions asked by your probation officer.

6) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
before the change lf notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer Within 72 hours of becoming aware of a change or expected change

7) You must allow the probation officer to visit you at any time at your home or elsewhere and you must permit the probation
officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
view.

8) You must work regularly at a lawful occupation, unless excused by the probation officer. If you plan to change where you

work or anything about your work (such as your position or your job responsibilities), you must notify the probation officer
at least 10 days before the change If notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or
expected change
9) You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate
communicate or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
' probation officer.

10) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without flrst getting the permission of the court.

12) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

§'“"> If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
person about the risk and you must comply with that instruction The probation officer may contact the person and confirm
that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release

(Signed)

 

 

Defendant Date

 

 

U,S. Probation Officer/Designated Witness ` Date

 

AO 245B (Rev. AO 11/16-CAN 10/17) Judgment in Criminal Case
DEFENDANT: Victor Osbaldo Quezada Judgment - Page 5 of 8
CASE NUMBER: CR-16-00302-004 BLF

SPECIAL CONDITIONS OF SUPERVISION

 

1. You must pay any special assessment that is imposed by this judgment and that remains unpaid at the commencement of
the term of supervised release

2. You must make an application to register as a drug offender pursuant to state law.

 

3. You must perform 500 hours of community service as directed by the probation officer.

4. You must not have contact with codefendant Victor Ramirez. You may not reside with Juan Carlos Quezada or Ramon
Quezada without prior approval of the probation officer.

5. You must participate in a program of drug abuse testing as directed by the probation officer. If you test positive for
illegal drugs, you must participate in a drug abuse treatment at the direction of the probation officer until such time as
you are released from treatment by the probation officer. You are to pay part or all of the cost of this treatment, at an
amount not to exceed the cost of treatment, as deemed appropriate by the probation officer. Payments shall never exceed
the total cost of urinalysis and counseling The actual co-payment schedule shall be determined by the probation officer.

6. If you are required to participate in drug treatment, you must abstain from the use of all alcoholic beverages

7. You must submit your person, residence, office, vehicle, electronic devices and their data (including cell phones,
computers, and electronic storage media), or any property under your control to a search. Such a search shall be
conducted by a United States Probation Officer or any federal, state or local law enforcement officer at any time with or
without suspicion F ailure to submit to such a search may be grounds for revocation; you must Warn any residents that
the premises may be subject to searches.

AO 245B (Rev. AO 11/16-CAN 10/17) Judgment in Criminal Case

DEFENDANT: Victor Osbaldo Quezada Judgment - Page 6 of 8
CASE NUMBER: CR-16-00302-OO4 BLF

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments

Assessment JVTA Assessment* Fine Restitution
TOTALS 8 100 ‘ N/A ' Waived None

f The determination of restitution is deferred until . An Amended Judgment in a Crz'mz'nal Case (AO 245C) will be
entered after such determination .

ind

§ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
nonfederal victims must be paid before the United States is paid.

Name of Pa Total Loss** Restitution Ordered Prio or Percen e

TOTALS $ 0.00

 

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

§”“' The court determined that the defendant does not have the ability to pay interest and it is ordered that:

Ml"l

l“"` the interest requirement is waived for the fmc/restitution
fw the interest requirement is waived for the fmc/restitution is modified as follows:

 

* Justice for Victims of Trafficking Act of 2015, Pub, L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, llO, llOA, and 113A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.

AO 24513 (Rev. AO 11/16-CAN 10/17) Judgment in Criminal Case
DEFENDANT: Victor Osbaldo Quezada Judgment - Page 7 of 8
CASE NUMBER: CR-l6-00302-004 BLF

 

SCHEDULE OF PAYMENTS

 

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows*:

A iii/ii Lump sum payment of §100 due irnmediately, balance due

ji‘“ not later than ___ , or
157 in accordance with fii C, fii D, or fm E, and/or 377 F below); or

B fw Payment to begin immediately (may be combined with §“ C, §F“'“ D, Or fm F below); or

C §M Payment in equal (e.g., Weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D §“" Payment in equal (eg., weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to commence 1 (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
E f“ Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F jj Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary payments shall be made to the Clerk of U.S. District Court, 450 Golden Gate Ave., Box 36060,

San Francisco, CA 94102.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

fii Joint and Several

 

Case Number Total Amount Joint and Several Corresponding Payee,
Defendant and Co-Defendant Names Amount if appropriate
(including defendant number)

 

 

 

 

 

 

 

 

j“`“ The defendant shall pay the cost of prosecution

§`*` The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
a. One black Taurus PT 1911 .45 caliber handgun bearing serial number NB851825;
b. One magazine containing seven rounds of .45 caliber ammunition inserted into the aforementioned Taurus handgun
and one empty magazine adjacent to the handgun;
c. Three 9mm semiautomatic handgun magazines, one of which contained 14 rounds of ammunition found in a
nightstand drawer in the master bedroom;
One bag containing 62 rounds of 9mm ammunition, found in a nightstand drawer in the master bedroom;
One bag containing 41 rounds of .38 caliber ammunition found in a nightstand drawer in the master bedroom;
One box containing 32 rounds of .45 caliber ammunition found in a nightstand drawer in the master bedroom;
One package containing five rounds of .45 caliber ammunition found irl a dining room closet;
One box containing 36 rounds of .45 caliber ammunition found in a dining room closet.

.=“QQ.~>.@.¢L

 

* Payments shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution (7) penalties and (8) costs, including cost of prosecution and court costs

AO 245B (Rev. AO 11/16-CAN 10/17) Judgment in Criminal Case
DEFENDANT: Victor Osbaldo Quezada Judgment - Page 8 of 8
CASE NUMBER: CR-l6-OO3()2-004 BLF

 

ab

z The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all or
part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
defendant’s responsibility for the full amount of the restitution ordered.

 

 

 

 

 

 

 

